


--------------------------------------------------------------------------------

 
 




EXHIBIT 10.4
REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this "Agreement") is entered into effective
as of [●], 2018, by and among (i) STRATA Skin Sciences, Inc., a Delaware
corporation (the "Company"), (ii) Accelmed Growth Partners, L.P., a Cayman
Island exempted limited partnership ("Buyer"), (iii) Broadfin Healthcare Master
Fund, Ltd. a Cayman Island exempted company ("Broadfin"), (iv) Sabby Healthcare
Master Fund, a Cayman Island exempted company (Sabby")[, and (v) Dolev Rafaeli
and Gohan Investments Ltd. (together the "Additional Investors" and together
with Buyer, Broadfin and Sabby, the "Investors")].
RECITALS
WHEREAS, Buyer and the Company are parties to that certain Securities Purchase
Agreement, entered into effective as of March 30, 2018 (the "Buyer Purchase
Agreement"), pursuant to which the Company has agreed to issue and sell to
Buyer, and Buyer has agreed to purchase from the Company, at the Closing,
[11,304,348] shares (the "Buyer Purchased Shares") of the Company's common
stock, par value $0.001 (the "Common Stock"), on a private placement basis
pursuant to Section 4(a)(2) under the Securities Act (as defined below) and Rule
506 under Regulation D promulgated under the Securities Act;
WHEREAS, Broadfin and the Company are parties to that Securities Purchase
Agreement, entered into effective as of March 30, 2018 (the "Broadfin Purchase
Agreement"), pursuant to which the Company has agreed to issue and sell to
Broadfin, and Broadfin has agreed to purchase from the Company, at the Closing,
[925,926] shares (the "Broadfin Purchased Shares") of the Company's Common
Stock, on a private placement basis pursuant to Section 4(a)(2) under the
Securities Act (as defined below) and Rule 506 under Regulation D promulgated
under the Securities Act;
WHEREAS, Sabby and the Company are parties to that certain Securities Purchase
Agreement, entered into effective as of March 30, 2018 (the "Sabby Purchase
Agreement" and together with the Buyer Purchase Agreement and the Broadfin
Purchase Agreement, the "Purchase Agreements"), pursuant to which the Company
has agreed to issue and sell to Sabby, and Sabby has agreed to purchase from the
Company, at the Closing, [925,926] shares (the "Sabby Purchased Shares" and
together with the Buyer Purchased Shares and the Broadfin Purchased Shares, the
"Purchased Shares") of the Company's Common Stock, on a private placement basis
pursuant to Section 4(a)(2) under the Securities Act (as defined below) and Rule
506 under Regulation D promulgated under the Securities Act;
WHEREAS, in connection with, and as a condition precedent to the consummation
of, the transactions contemplated by the Purchase Agreement, the Additional
Investors and the Company have entered into subscription agreements pursuant to
which the Company has agreed to issue and sell to each of the Additional
Investors [869,565] (the "Additional Shares") of Common Stock, on a private
placement basis pursuant to Section 4(a)(2) under the Securities Act and Rule
506 under Regulation D promulgated under the Securities Act;
 



--------------------------------------------------------------------------------







WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of Buyer, Broadfin, Sabby and the
Additional Investors; and
WHEREAS, it is a condition to certain obligations of Buyer, Broadfin and Sabby
under the respective Purchase Agreements that this Agreement be executed and
delivered.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:
          1.          Certain Definitions.  Capitalized terms used in this
Agreement and not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Purchase Agreement.  As used in this Agreement,
the following terms shall have the following respective meanings:
"Affiliate" means, with respect to any Person, any other Person controlling,
controlled by or under direct or indirect common control with such Person (for
the purposes of this definition "control," when used with respect to any
specified Person, shall mean the power to direct the management and policies of
such Person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise; and the terms "controlling" and
"controlled" shall have meanings correlative to the foregoing).
"Additional Investors" has the meaning specified therefor in the introductory
paragraph of this Agreement
"Agreement" has the meaning specified therefor in the introductory paragraph of
this Agreement.
"Broadfin" has the meaning specified therefor in the introductory paragraph of
this Agreement.
"Broadfin Purchase Agreement" has the meaning specified therefor in the
introductory paragraph of this Agreement.
"Broadfin Purchased Shares" has the meaning specified therefor in the
introductory paragraph of this Agreement.
"Buyer" has the meaning specified therefor in the introductory paragraph of this
Agreement.
"Buyer Purchase Agreement" has the meaning specified therefor in the
introductory paragraph of this Agreement.
"Buyer Purchased Shares" has the meaning specified therefor in the introductory
paragraph of this Agreement.
-2-



--------------------------------------------------------------------------------







"Claims" has the meaning ascribed to such term in Section 2.5.1.
"Closing Date" has the meaning set forth in the Purchase Agreement.
"Common Stock" has the meaning specified therefor in the Recitals of this
Agreement.
"Company" has the meaning specified therefor in the introductory paragraph of
this Agreement.
"Company Indemnified Person" has the meaning ascribed to such term in
Section 2.5.1.
"Demand Notice" has the meaning ascribed to such term in Section 2.1.1.
"Demand Registration" has the meaning ascribed to such term in Section 2.1.1.
"Demand Right" has the meaning ascribed to such term in Section 2.1.1.
"Equity Interest" means (a) with respect to a corporation, any and all shares of
capital stock of such corporation, (b) with respect to a partnership, limited
liability company, trust, or similar Person, any and all units, interests, or
other partnership or limited liability company interests, and (c) any other
direct or indirect equity ownership or participation in a Person.
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Holder" means Buyer, Broadfin, Sabby, each of the Additional Investors, and any
Person holding Registrable Securities to whom the rights under Section 2 have
been transferred in accordance with Section 2.8.
"Holder Indemnified Person" has the meaning ascribed to such term in
Section 2.5.2.
"Included Registrable Securities" has the meaning ascribed to such term in
Section 2.2.1.
"Indemnified Damages" has the meaning ascribed to such term in Section 2.5.1.
"Indemnified Party" has the meaning ascribed to such term in Section 2.5.3.
"Indemnifying Party" has the meaning ascribed to such term in Section 2.5.3.
"Managing Underwriter" means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.
"Other Holders" has the meaning ascribed to such term in Section 2.2.
"Person" means an individual or entity, including, without limitation, any
corporation, association, joint stock company, trust, joint venture, general or
limited partnership, limited liability company, unincorporated organization, or
governmental entity (or any department, agency or political subdivision
thereof).
-3-



--------------------------------------------------------------------------------







"Piggyback Registration" has the meaning ascribed to such term in Section 2.2.1.
"Pro Rata Basis" with respect to a Registration Statement means relative to the
number of Registrable Securities then held by each Holder whose Registrable
Securities are included in the Registration Statement.
"Purchase Agreements" has the meaning specified therefor in the Recitals of this
Agreement.
"Purchase Price" has the meaning set forth in the Purchase Agreement.
"Purchased Shares" has the meaning specified therefor in the Recitals of this
Agreement.
"register," "registered" and "registration" refer to the registration effected
by preparing and filing a Registration Statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
Registration Statement by the SEC.
"Registrable Securities" means (A) the Purchased Shares, (B) the Additional
Investors Shares, (C) any shares of Common Stock or other capital stock of the
Company issued or issuable with respect to or in exchange for the other
outstanding securities of the Company held by Broadfin or Sabby and (D) any
shares of Common Stock or other capital stock of the Company issued or issuable
with respect to or in exchange for the Purchased Shares, the Additional
Investors Shares or the shares described in clause (C) above as a result of any
stock split, stock dividend, distribution, recapitalization, exchange or similar
event or otherwise; provided, however, that such shares shall only be treated as
Registrable Securities if and only for so long as they are held by a Holder and
(1) have not been disposed of pursuant to a Registration Statement declared
effective by the SEC, (2) have not been disposed of pursuant to Rule 144,
(3) have not otherwise been sold in a transaction exempt from the registration
requirements of the Securities Act so that all transfer restrictions and
restrictive legends with respect thereto are removed upon the consummation of
such sale or (4) may not be freely sold by a Holder under Rule 144 within a
period of ninety (90) days without any restriction on the volume or manner of
sale or current public information requirements.
"Registration Expenses" means all expenses incurred by the parties in complying
with Sections 2.1 and 2.2, including, without limitation, all registration,
qualification, exchange listing and filing fees, printing expenses, fees and
expenses of counsel (including one counsel for all Holders selling shares in
such registration) and independent accountants for the Company, blue sky fees
and expenses and fees and expenses of the transfer agent for the Common Stock,
incident to or required by any such registration (but excluding the Selling
Expenses for any Holder).
"Registration Period" has the meaning ascribed to such term in Section 2.4.1.
"Registration Statement" means a registration statement under the Securities Act
filed by the Company with the SEC.
"Registration Term" has the meaning ascribed to such term in Section 2.1.1.
-4-



--------------------------------------------------------------------------------







"Rule 144" means Rule 144 promulgated under the Securities Act or any successor
or similar rule as may be enacted by the SEC from time to time, all as the same
shall be in effect at the time.
"Sabby" has the meaning specified therefor in the introductory paragraph of this
Agreement.
"Sabby Purchase Agreement" has the meaning specified therefor in the
introductory paragraph of this Agreement.
"Sabby Purchased Shares" has the meaning specified therefor in the introductory
paragraph of this Agreement.
"SEC" means the Securities and Exchange Commission of the United States or any
other U.S. federal agency at the time administering the Securities Act.
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder, all as the same shall be in effect at the
time.
"Selling Expenses" means all underwriting discounts and selling commissions and
similar fees applicable to the sale of Registrable Securities, all fees and
expenses of legal counsel for any Holder (other than fees and expenses of one
counsel for the Holders that constitute Registration Expenses) and all transfer
taxes relating to any sale of Registrable Securities.
"Selling Holder" means a Holder who is selling Registrable Securities pursuant
to Section 2.2.
"Subsidiary" means, as to a Person, any corporation, partnership, joint venture,
limited liability company, association or other entity or organization in which
such Person owns (directly or indirectly) any Equity Interest or other similar
ownership interest.
"Underwritten Offering" means an offering in which shares of Common Stock are
sold to an underwriter on a firm commitment or best efforts basis for reoffering
to the public pursuant to a Registration Statement.
"Violations" has the meaning ascribed to such term in Section 2.5.1.
          2.          Registration Rights.
                    2.1.          Demand Registration.
                              2.1.1.          Demand Procedure.  So long as any
Registrable Securities remain outstanding (the "Registration Term"), Buyer shall
have the right (the "Demand Right"), by written notice to the Company (a "Demand
Notice"), to require the Company to register all or a portion of the Registrable
Securities held by Buyer under and in accordance with the provisions of the
Securities Act (a "Demand Registration"). The Company shall, within five (5)
Business Days after the date the Demand Notice is given, provide written notice
of such request to all Holders of Registrable Securities.  As soon as
practicable, but in any case no later than forty-five
-5-



--------------------------------------------------------------------------------





          

(45) days following the receipt by the Company of the original Demand Notice,
the Company will file (i) an "automatic shelf registration statement" (as
defined in Rule 405 under the Securities Act) on Form S‑3ASR with the SEC, if
the Company is then a "well-known seasoned issuer" (as defined in Rule 405 under
the Securities Act) eligible to file Form S-3ASR under the applicable rules and
regulations of the SEC, or (ii) a Registration Statement on Form S-3 with the
SEC, if the Company is not then eligible to file an automatic shelf registration
statement on Form S-3ASR under the applicable rules of the SEC, in either case
with respect to resale of the issued and outstanding Registrable Securities
covered by the original Demand Notice and any additional Registrable Securities
requested to be included in such registration by any other Holders, as specified
by such other Holders in a Demand Notice which shall be provided to the Company
on or before ten (10) days after the date the Company's Notice is given to such
Holders; provided, however, that if the Company is not then eligible to file a
Registration Statement on Form S-3ASR or Form S-3, the Company shall instead
file a Registration Statement on Form S-1 (or other applicable form) no later
than sixty (60) days following receipt of the original Demand Notice.  The
Company will use commercially reasonable efforts to cause such Registration
Statement to be declared effective by the SEC as promptly as practicable after
such filing (except in the case of an automatic shelf registration statement on
Form S-3ASR that is deemed effective upon filing).The Company shall not be
required to effect more than one (1) Demand Registration for all the Holders as
a group; except that the Company shall effect additional Demand Registrations as
necessary to register under a Registration Statement all Registrable Securities
excluded or withdrawn from the initial Demand Registration by the Managing
Underwriter (if any) pursuant to the last sentence of Section 2.1.3.
                              2.1.2.          Postponement.  Notwithstanding
anything to the contrary in this Agreement, the Company will, upon written
notice to any Holder whose Registrable Securities are included in or proposed to
be included in the Registration Statement pursuant to Section 2.1.1, be entitled
to postpone the filing of, or, except in the case of an automatic shelf
registration statement on Form S‑3ASR, declaration of effectiveness of, any
Registration Statement prepared pursuant to the exercise of a Demand Right for a
reasonable period of time not in excess of one hundred and twenty (120) days, if
the board of directors of the Company determines, in the good faith exercise of
its business judgment, and has delivered to Buyer written certification to the
effect, that such registration and offering would (A) require disclosure of
material non-public information concerning the Company which, at such time, is
not in the best interest of the Company or (B) be materially detrimental to the
Company and its stockholders because it would (1) materially interfere with a
material acquisition, corporate reorganization, or other similar transaction
involving the Company; (2) require premature disclosure of material information
that the Company has a bona fide business purpose for preserving as
confidential; or (3) render the Company unable to comply with requirements under
the Securities Act or Exchange Act; provided, however, such postponement right
shall be exercised by the Company not more than once.  In the event of any such
postponement, the Company will promptly notify the Holders whose Registrable
Securities are included in or proposed to be included in the Registration
Statement in writing when the events or circumstances permitting such
postponement have ended.  In the event that the Company is subject to a binding
lock-up agreement with one or more third-party underwriters at any time that a
Holder requests a Demand Registration, the Company shall have the right to
postpone the filing of a Registration Statement pursuant to the Demand Notice
until the expiration of the applicable lock-up period (not to exceed ninety (90)
days, plus any customary extension period of the applicable underwriter).The
Company shall not
-6-



--------------------------------------------------------------------------------





          

be obligated to effect, or to take any action to effect, any registration
pursuant to Section 2.1.1 during the period that is thirty (30) days before the
Company's good faith estimate of the date of filing of, and ending on a date
that is ninety (90) days after the effective date of, a Company-initiated
registration, provided that the Company is actively employing in good faith
commercially reasonable efforts to cause such registration statement to become
effective.
                              2.1.3.          Marketing Factors.  If any Demand
Registration is in the form of an Underwritten Offering, Buyer will select and
obtain the services of the investment banking firm or firms and manager or
managers that will administer the offering and the counsel to such investment
banking firms and managers; provided that such investment banking firm, managers
and counsel must be reasonably satisfactory to the Company.  If the Managing
Underwriter or underwriters of any proposed Underwritten Offering of shares of
Common Stock pursuant to a Demand Registration advises the Company that the
total issued and outstanding Registrable Securities held by all of the Holders
exceeds the number of shares of Common Stock which can be sold in such offering
or would have an adverse effect on the price, timing or distribution of the
shares of Common Stock proposed to be offered in such Underwritten Offering or
other marketing factors with respect thereto, then the shares of Common Stock to
be included in such Underwritten Offering on behalf of the Holders shall include
the number of Registrable Securities that such Managing Underwriter or
underwriters advises the Company can be sold without having such adverse effect,
and the number of shares that may be included in such Underwritten Offering
shall be allocated to the Holders on a Pro Rata Basis.  If the Managing
Underwriter excludes or withdraws 50% or more of the total number of Registrable
Securities that the Holders have requested to be included in such registration,
then such Demand Registration shall not count as a Demand Registration permitted
hereunder.  If the Managing Underwriter excludes or withdraws any Registrable
Securities from such Underwritten Offering pursuant to this Section 2.1.3, then
the Registration Term shall be extended until such time as those excluded or
withdrawn Registrable Securities are registered under a Registration Statement
or cease to be Registrable Securities.
2.1.3.1.          If a Demand Registration is not filed by the Company within
forty five (45) days of a Demand Notice (or, in the event of a postponement
under Section 2.1.2, then within forty five (45) days of a notice by the Company
that the events or circumstances permitting such postponement have ended), then
the Selling Holders (on a Pro Rata Basis) shall be entitled to a payment from
the Company, as liquidated damages and not as a penalty, in the amount per month
equal to a half of a percent (0.5%) of the Purchase Price (as such term is
defined in each of the respective Purchase Agreements with respect to each
Selling Holder), from the date the Company was required to file the relevant
Demand Registration until it is actually filed (or, if earlier, such Selling
Holder no longer holds Registrable Securities) and pro-rated for any partial
month.  The maximum penalty payable by the Company for all such failures to
timely file shall not exceed five percent (5%) of the Purchase Price (as such
term is defined in each of the respective Purchase Agreements with respect to
each Selling Holder) in the aggregate.  The liquidated damages payable pursuant
to the immediately preceding sentence shall be payable within ten (10) Business
Days after the end of each such monthly period, and shall be paid in immediately
available funds.
                    2.2.          Piggyback Registration.
-7-



--------------------------------------------------------------------------------





          

                              2.2.1.          Participation.  If the Company
proposes to file a Registration Statement, at any time beginning on the Closing
Date until the end of the Registration Term, with respect to shares of Common
Stock for its own account, for sale to the public, or to register shares of
Common Stock for stockholders of the Company other than the Holders, in each
case in connection with the public offering of such shares solely for cash and
other than (x) a registration on Form S-8 relating solely to employee benefit
plans, (y) a registration relating solely to a transaction contemplated by Rule
145 under the Securities Act, or (z) a registration on any registration form
which does not permit secondary sales or does not include substantially the same
information as would be required to be included in a Registration Statement
covering the sale of Registrable Securities, then the Company shall give prompt
notice of such proposed registration to each Holder and such notice shall offer
each Holder (or any Holder who is not participating in the proposed Registration
Statement) the opportunity to include in such registration such number of
Registrable Securities (the "Included Registrable Securities") as such Holder
may request in writing (a "Piggyback Registration").  The notice required to be
provided in this Section 2.2.1 to each Holder shall be provided pursuant to
Section 5.  Each Holder shall then have fifteen (15) days to request inclusion
of Registrable Securities in the registration.  If no request for inclusion from
a Holder is received within the specified time, such Holder shall have no
further right to participate in such Piggyback Registration.  If, at any time
after giving written notice of its intention to undertake a registration and
prior to the closing of such registration, the Company shall determine for any
reason not to undertake or to delay such registration, the Company may, at its
election, give written notice of such determination to the Selling Holders and,
(x) in the case of a determination not to undertake such registration, shall be
relieved of its obligation to sell any Included Registrable Securities in
connection with such terminated registration, and (y) in the case of a
determination to delay such registration, shall be permitted to delay offering
any Included Registrable Securities for the same period as the delay in the
registration.  Any Selling Holder shall have the right to withdraw such Selling
Holder's request for inclusion of such Selling Holder's Registrable Securities
in such offering by giving written notice to the Company of such withdrawal up
to and including the time of pricing of such offering. A Piggyback Registration
shall not be considered a Demand Registration for purposes of Section 2.1 of
this Agreement.  The Company shall have no obligation under this Section 2.2 to
make any offering of its shares of Common Stock or to complete an offering of
its shares of Common Stock that it proposes to make.
                              2.2.2.          Priority of Piggyback
Registration.  If the Managing Underwriter or underwriters of any proposed
Underwritten Offering of shares of Common Stock included in a Piggyback
Registration advises the Company that the total amount of shares of Common Stock
which the Selling Holders and any other Persons (other than the Company) intend
to include in such offering exceeds the number which can be sold in such
offering or would have an adverse effect on the price, timing or distribution of
the shares of Common Stock proposed to be offered in such Underwritten Offering,
then the shares of Common Stock to be included in such Underwritten Offering on
behalf of the Selling Holders shall include the number of Registrable Securities
that such Managing Underwriter or underwriters advises the Company can be sold
without having such adverse effect.  Such shares of Common Stock shall be
allocated pro rata among the Selling Holders and any other Persons who possess
registration rights who have requested participation in the Piggyback
Registration ("Other Holders") (based, for each such Selling Holder or Other
Holder, on the percentage derived by dividing (A) the number of shares of Common
Stock or other capital stock of the Company proposed to be sold by such Selling
-8-



--------------------------------------------------------------------------------





          

Holder or such Other Holder in such offering by (B) the aggregate number of
shares of such class of securities proposed to be sold by all Selling Holders
and all Other Holders in the Piggyback Registration).
                    2.3.          Expenses of Registration.  All Registration
Expenses incurred in connection with any registration, qualification or
compliance pursuant to Section 2.1 and Section 2.2 shall be borne by the
Company; provided, however, that the Company shall not be required to pay for
any Registration Expenses for any registration proceeding begun pursuant to
Section 2.1 if the registration request is subsequently withdrawn at the request
of Buyer (in which case all Selling Holders shall bear such expenses on a Pro
Rata Basis), unless Buyer agrees that such withdrawn registration shall
constitute a Demand Registration to which the Holders were entitled pursuant to
Section 2.1.  All Selling Expenses (other than underwriting discounts and
commissions) relating to the sale of Registrable Securities registered by or on
behalf of the Holders shall be borne by the Company, including the reasonable
and documented fees, disbursements and related charges of counsel to Buyer, or
the Selling Holders if the Buyer is not a Selling Holder, (not to exceed $20,000
without the prior approval of the Company).
                    2.4.          Registration Procedures.  In the case of the
registration, qualification or compliance effected by the Company pursuant to
this Agreement, the Company will, upon reasonable request, inform each Holder as
to the status of such registration, qualification and compliance.  At its
expense, in the case of a Registration Statement filed pursuant to Section 2.1
or Section 2.2, the Company will, during such time as any Holder holds
Registrable Securities:
                              2.4.1.          use commercially reasonable
efforts to cause such Registration Statement to become effective and to prepare
and file such amendments and post-effective amendments to the Registration
Statement and any documents required to be incorporated by reference therein as
may be necessary to keep the applicable Registration Statement filed and
declared effective pursuant to this Agreement, and any related qualification or
compliance under state securities laws which it is necessary to obtain,
effective until the earliest of (A) three (3) years after the declaration of
effectiveness of the Registration Statement by the SEC, (B) the date upon which
all Registrable Securities cease to be Registrable Securities and (C) the date
upon which the Holders have completed the distribution described in such
Registration Statement, whichever first occurs (the period of time during which
the Company is required hereunder to keep the Registration Statement effective
is referred to herein as the "Registration Period"); provided, however, that in
the case of clause (A), such Registration Period shall be extended by a period
of time equal to the duration of any stop order, injunction or other order or
requirement of the SEC or other governmental agency or court issued to or by
which the Company is bound and by any postponement initiated by the board of
directors of the Company pursuant to Section 2.1.2; provided further, however,
that in no event shall any such extension period exceed six (6) months.
                              2.4.2.          at least five (5) Business Days
prior to filing a Registration Statement and at least three (3) Business Days
prior to the filing of a prospectus or any amendments or supplements to a
Registration Statement or a prospectus (but not any periodic report to be
incorporated by reference in a Registration Statement or a prospectus), the
Company shall furnish to the Holders of the Registrable Securities covered by
such Registration Statement and the underwriter or underwriters, if any, copies
of or drafts of all such documents proposed to
-9-



--------------------------------------------------------------------------------





          

be filed, which documents shall be subject to the reasonable review of such
Holders and underwriters, if any, and the Company shall use commercially
reasonable efforts to satisfy any objections with respect thereto raised by the
Selling Holders, or the underwriters, if any;
                              2.4.3.          in the event of any Underwritten
Offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the underwriter(s) of such
offering;
                              2.4.4.          furnish such number of
prospectuses and other documents incident thereto as any Holder from time to
time may reasonably request to enable such Holder to consummate the disposition
of the Registrable Securities owned by such Holder;
                              2.4.5.          use commercially reasonable
efforts to timely register or qualify such Registrable Securities under such
other securities or blue sky laws of such jurisdictions as any Holder reasonably
requests and do any and all other acts and things which may be reasonably
necessary to enable such Holder to consummate the disposition of the Registrable
Securities owned by such Holder in such jurisdictions; provided, that the
Company will not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 2.4, (B) subject itself to taxation in any such jurisdiction or (C) file
a general consent to service of process in any jurisdiction unless the Company
is already subject to service in such jurisdiction;
                              2.4.6.          notify each Holder of such
Registrable Securities as promptly as practicable (A) after becoming aware of
the happening of any event as a result of which the Registration Statement, the
prospectus included in the Registration Statement, as then in effect, or any
prospectus supplement contains an untrue statement of a material fact or omits
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (B) if the board of directors of the Company
determines, in the good faith exercise of its business judgment, that the
disposition of Registrable Securities pursuant to the Registration Statement
would (I) require disclosure of material non-public information concerning the
Company which, at such time, is not in the best interest of the Company, or
(II) otherwise materially and adversely affect the Company or its stockholders
because it would (1) materially interfere with a material acquisition, corporate
reorganization, or other similar transaction involving the Company; (2) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (3) render the Company
unable to comply with requirements under the Securities Act or Exchange Act, (C)
of the issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose or
the receipt by the Company of written correspondence from the SEC notifying the
Company that the SEC may undertake either of the foregoing or (D) of the receipt
by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction, and notify each Holder of such
Registrable Securities when such events or circumstances have ended and the
applicable Registration Statement is again available for use in connection with
dispositions of Registrable Securities and, if appropriate, the Company will in
connection therewith prepare a supplement or amendment to the prospectus
included in the applicable Registration Statement as promptly as reasonably
practicable, but in any event within 60 days of the Company's suspension notice,
so that, as
-10-



--------------------------------------------------------------------------------





          

thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, and to
take such other commercially reasonable action as promptly as reasonably
practicable as is necessary to remove a stop order, suspension, written
notification from the SEC of the possibility thereof or proceedings related
thereto. The Company shall not be permitted to suspend usage of the Registration
Statement in the case of any event described in clause (A) or (B) of the
preceding sentence more than a total of sixty (60) days in any twelve-month
period;
                              2.4.7.          notify each Holder of such
Registrable Securities as promptly as practicable of (A) the filing of the
Registration Statement or any prospectus or prospectus supplement to be used in
connection therewith, or any amendment or supplement thereto, and, with respect
to such Registration Statement or any other registration statement or any
post-effective amendment thereto, when the same has become effective; and (B)
the receipt of any written comments from the SEC with respect to any filing
referred to in clause (A) and any written request by the SEC for amendments or
supplements to the Registration Statement or any prospectus or prospectus
supplement thereto;
                              2.4.8.          upon request and subject to
appropriate confidentiality arrangements between the parties, furnish to all
Holders copies of all transmittal letters or other correspondence with the SEC
or any other governmental agency or self-regulatory body or other body having
jurisdiction (including any domestic or foreign securities exchange) to the
extent related to a Registration Statement filed pursuant to Section 2.1 or
Section 2.2;
                              2.4.9.          in the case of an Underwritten
Offering, use commercially reasonable efforts to cause to be furnished, upon
request of the underwriters, (i) an opinion of counsel for the Company dated the
date of the closing under the underwriting agreement and (ii) a "comfort"
letter, dated the pricing date of such Underwritten Offering and a letter of
like kind dated the date of the closing under the underwriting agreement, in
each case, signed by the independent public accountants who have audited any of
the Company's financial statements included or incorporated by reference into
the Registration Statement, and each of the opinion and the "comfort" letter
shall be in customary form and cover such matters with respect to such
Registration Statement (and the prospectus and any prospectus supplement
included therein) as such underwriters may reasonably request and which are
customarily covered in opinions of issuer's counsel and in accountants' letters
delivered to the underwriters in similar Underwritten Offerings of securities;
                              2.4.10.          otherwise use its commercially
reasonable efforts to comply with all applicable rules and regulations of the
SEC, and make available to its security holders, as soon as reasonably
practicable, an earnings statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;
                              2.4.11.          make available to the appropriate
representatives of the Managing Underwriter and Holders access to such
information and Company personnel as is reasonable and customary to enable such
parties to establish a due diligence defense under the Securities Act to the
extent such defense is available to such person; provided, that the Company need
not
-11-



--------------------------------------------------------------------------------





          

disclose any non-public information to any such representative unless and until
such representative has entered into a confidentiality agreement with the
Company;
                              2.4.12.          provide a transfer agent and
registrar for all Registrable Securities covered by such Registration Statement
not later than the effective date of such Registration Statement;
                              2.4.13.          if requested by a Holder and
subject to review by the Company and approval by the Company, such approval not
to be unreasonably withheld or delayed, (i) incorporate in a prospectus
supplement or post-effective amendment such information as such Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
                              2.4.14.          cause all such Registrable
Securities to be listed or quoted on each securities exchange or nationally
recognized automated quotation system on which similar securities issued by the
Company are then listed or quoted.
                    2.5.          Indemnification.  In the event any Registrable
Securities are included in a Registration Statement under this Agreement:
                              2.5.1.          To the fullest extent permitted by
law, the Company will, and hereby does, indemnify, hold harmless and defend each
Holder, the directors, officers, members, partners, employees, agents,
underwriters, advisors, representatives of, and each Person, if any, who
controls any Holder within the meaning of the Securities Act or the Exchange Act
(each, a "Company Indemnified Person"), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys'
fees, amounts paid in settlement or expenses, joint or several, (collectively,
"Claims") incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened ("Indemnified Damages"), to which
any of them may become subject to the extent such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon:  (A) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any document incorporated by reference therein, or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (B) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or contained in any related free writing prospectuses of
the Company or in the final prospectus (as amended or supplemented, if the
Company files any amendment thereof or supplement thereto with the SEC) or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in each case in light of the circumstances
under which the statements therein were made, not misleading or (C) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any other law relating to the offer or sale of the Registrable
Securities
-12-



--------------------------------------------------------------------------------





          

pursuant to a Registration Statement (the matters in the foregoing clauses (A),
(B) and (C) being, collectively, "Violations").  Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 2.5.1:  (i) shall not apply to a Claim by a Company Indemnified Person
to the extent arising out of or based upon a Violation which occurs in reliance
upon and in conformity with information furnished in writing to the Company by
or on behalf of such Company Indemnified Person expressly for use in connection
with the preparation of the Registration Statement or any such amendment thereof
or supplement thereto and (ii) shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld or delayed.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Company Indemnified Person and shall survive the
transfer of the Registrable Securities by the Holders pursuant to Section 2.8.
                              2.5.2.          In connection with any
Registration Statement in which a Holder is participating, each such Holder
agrees to severally and not jointly indemnify, hold harmless and defend, to the
same extent and in the same manner as is set forth in Section 2.5.1, the
Company, each of its directors, each of its officers who signs the Registration
Statement, each of its employees, agents, advisors and representatives and each
Person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act (each, a "Holder Indemnified Person"), against any Claim
or Indemnified Damages to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, to the extent such Claim or
Indemnified Damages arise out of or are based upon any Violation, in each case
to the extent, and only to the extent, that such Violation occurs in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of such Holder expressly for use in connection with such Registration
Statement; provided, however, that the indemnity agreement contained in this
Section 2.5.2 and the agreement with respect to contribution contained in
Section 2.5.4 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of such Holder, which
consent shall not be unreasonably withheld or delayed; provided, further,
however, that the Holder shall be liable under this Section 2.5.2 for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds
(net of any Selling Expenses) to such Holder as a result of the sale of
Registrable Securities pursuant to such Registration Statement, except in the
event of fraud by such Holder.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Holder
Indemnified Person and shall survive the transfer of the Registrable Securities
by the Holders pursuant to Section 2.8.  Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 2.5.2 with respect to any preliminary prospectus shall not inure to the
benefit of any Holder Indemnified Person if the untrue statement or omission of
material fact contained in the preliminary prospectus was corrected on a timely
basis in the prospectus, as then amended or supplemented.
                              2.5.3.          Each Company Indemnified Person or
Holder Indemnified Person entitled to indemnification under this Section 2.5
(the "Indemnified Party") shall give notice to the party required to provide
indemnification (the "Indemnifying Party") promptly after such Indemnified Party
has actual knowledge of any Claim as to which indemnity may be sought, and
unless in such Indemnified Party's reasonable judgment a conflict of interest
may exist between such Indemnified Party and the Indemnifying Party, shall
permit the Indemnifying Party to assume the defense of any such Claim or any
litigation resulting therefrom, provided that counsel
-13-



--------------------------------------------------------------------------------





          

for the Indemnifying Party, who shall conduct the defense of such Claim, shall
be approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party's expense, and provided, further, that the failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Agreement, unless such failure is prejudicial to
the Indemnifying Party in defending such Claim.
                              2.5.4.          If the indemnification provided
for in this Section 2.5 is held by a court of competent jurisdiction to be
unavailable to an Indemnified Party with respect to any Claim or Indemnified
Damages referred to therein, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party thereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Claim or
Indemnified Damages in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party on the one hand and of the Indemnified Party on
the other in connection with the Violations which resulted in such Claim or
Indemnified Damages as well as any other relevant equitable considerations.  The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the Violation relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties' relative intent, knowledge, access to information and opportunity
to correct or prevent such Violation.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.
                    2.6.          Covenants of Holders.
                              2.6.1.          Each Holder agrees that, upon
receipt of any notice from the Company pursuant to Section 2.4.6, such Holder
will forthwith discontinue disposition of Registrable Securities pursuant to the
applicable Registration Statement (and if so requested by the Company, each
Holder shall deliver to the Company all copies, other than permanent file
copies, then in such Holder's possession, of the prospectus covering such
Registrable Securities at the time of receipt of such notice), until the receipt
of written notification from the Company that the circumstances requiring the
discontinuation of the use of such Registration Statement have ended and, if
applicable, receipt from the Company of copies of a supplemented or amended
prospectus.
                              2.6.2.          Each Holder whose Registrable
Securities are included in a Registration Statement pursuant to an Underwritten
Offering severally agrees to enter into such lock-up agreement as the Managing
Underwriter may in its reasonable discretion require in connection with any such
Underwritten Offering (which lock-up agreement may provide for a lock-up period
of up to 90 days, plus any customary extension period of the applicable
underwriter); provided, however, that all executive officers and directors of
the Company shall be subject to similar restrictions or enter into similar
agreements (subject to such exceptions as the Managing Underwriter may permit in
its reasonable discretion).
                              2.6.3.          Each Holder agrees to notify the
Company, at any time when a prospectus relating to a Registration Statement
contemplated by Sections 2.1 or 2.2, as the case may be, is required to be
delivered by it under the Securities Act, of the occurrence of any event
relating to the Holder which requires the preparation of a supplement or
amendment to such
-14-



--------------------------------------------------------------------------------





          

prospectus included in the Registration Statement so that, as thereafter
delivered to the purchasers of Registrable Securities, such prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading relating to such Holder, and each
Holder shall promptly make available to the Company the information to enable
the Company to prepare any such supplement or amendment.  Each Holder also
agrees that, upon delivery of any notice by it to the Company of the happening
of any event of the kind described in the preceding sentence of this subsection,
the Holder will forthwith discontinue disposition of Registrable Securities
pursuant to such Registration Statement until its receipt of the copies of the
supplemental or amended prospectus contemplated by this subsection, which the
Company shall promptly (and in any event within 60 days of any such Company
notice) make available to each Holder and, if so requested by the Company, each
Holder shall deliver to the Company all copies, other than permanent file copies
then in such Holder's possession, of the prospectus covering such Registrable
Securities at the time of delivery of such notice.
                              2.6.4.          Each Holder shall promptly furnish
to the Company such information regarding such Holder and the distribution
proposed by such Holder as the Company may reasonably request in writing or as
shall be required in connection with any registration, qualification or
compliance referred to in this Section 2.  Such Holder will assist the Company
in updating such information in the Registration Statement and any prospectus
supplement relating thereto.
                              2.6.5.          Each Holder acknowledges and
agrees that the Registrable Securities sold pursuant to the Registration
Statement described in this Section 2 are not transferable on the books of the
Company unless the stock certificate evidencing such Registrable Securities (or
other applicable documentation, if the Registrable Securities are registered as
restricted securities in book-entry form in a direct registration system
maintained for the Company by its transfer agent) is submitted to the Company's
transfer agent.
                              2.6.6.          Each Holder hereby covenants with
the Company not to make any disposition of Registrable Securities pursuant to
the Registration Statement other than in compliance with the Securities Act and
other applicable laws (provided, that for purposes of this covenant, each Holder
shall be entitled to rely on the accuracy and completeness of disclosures with
respect to which the Company is providing indemnification pursuant to Section
2.5 hereof).
                              2.6.7.          Each Holder agrees not to take any
action with respect to any distribution deemed to be made pursuant to such
Registration Statement that constitutes a violation of Regulation M under the
Exchange Act or to take any action that violates any other applicable rule,
regulation or securities law.
                    2.7.          Rule 144 Reporting.  With a view to making
available to the Holders the benefits of certain rules and regulations of the
SEC which at any time permit the sale of the Registrable Securities to the
public without registration, the Company agrees to use commercially reasonable
best efforts after the Closing Date and until such date that all Registrable
Securities have been (A) disposed of pursuant to a Registration Statement
declared effective by the SEC, (B) disposed of pursuant to Rule 144 or
(C) otherwise been sold in a transaction exempt from the registration
requirements of the Securities Act so that all transfer
-15-



--------------------------------------------------------------------------------





          

restrictions and restrictive legends with respect thereto are removed upon the
consummation of such sale, to:
                              2.7.1.          make and keep adequate current
public information with respect to the Company available, as those terms are
understood and defined in Rule 144, at all times; and
                              2.7.2.          file with the SEC in a timely
manner all reports and other documents required of the Company under the
Exchange Act for so long as the Company remains subject to such requirements,
and the filing of such reports is required for sales under Rule 144.
                    2.8.          Transfer of Registration Rights.  The rights
to cause the Company to register Registrable Securities granted to the Holder by
the Company under Sections 2.1 and 2.2 may be assigned in full (but only with
all related obligations) by a Holder (i) to a Subsidiary of such Holder,
provided that such Holder retains its ownership interest in such Subsidiary,
(ii) to an Affiliate of such Holder (other than a Subsidiary of such Holder)
provided that such assignment shall not be with the intent of or as part of a
transaction or a series of related transactions to transfer, assign, merge or
exchange such Affiliate to or with a Person that is not an Affiliate of such
Holder or (iii) to a transferee or assignee in conjunction with a transfer or
assignment of all or substantially all of such Holder's assets to such
transferee or assignee; provided, however, that, as a condition precedent to any
such transfer or assignment, (A) such transfer or assignment shall be effected
in accordance with applicable securities laws; (B) such Holder gives prior
written notice to the Company; and (C) such transferee agrees in writing to
comply with the terms and provisions of this Agreement and such transfer does
not violate any other provision of this Agreement.  Except as permitted by this
Section 2.8, the rights of a Holder with respect to Registrable Securities as
set out herein shall not be transferable to any other Person, and any attempted
transfer shall cause all rights of such Holder therein to be forfeited.  The
term "Buyer" as used in this agreement shall include any assignee of Buyer's
rights permitted by this Section.
          3.          Governing Law; Jurisdiction; Jury Trial.  Section 9.1 of
the Purchase Agreement is incorporated herein by reference as if fully set forth
herein.
          4.          Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that such transactions are fulfilled to the extent possible.
          5.          Notices.  Section 9.6 of the Purchase Agreement is
incorporated herein by reference as if fully set forth herein.
-16-



--------------------------------------------------------------------------------







          6.          Titles and Subtitles.  The titles and subtitles contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.
          7.          Waivers and Amendments. This Agreement may be amended or
waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely), but
only by an instrument in signed by (i) the Company, (ii) Buyer and (iii) either
Broadfin or Sabby.  Upon the effectuation of each such amendment or waiver, the
Company shall promptly give written notice thereof to any Holder who has not
previously received notice thereof or consented thereto in writing.  No failure
or delay on the part of any party in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any covenant or agreement herein, nor shall any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right. Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of a Holder or some Holders and that does not directly or indirectly
affect the rights of other Holders may be given only by such Holder or Holders
of all of the Registrable Securities to which such waiver or consent relates;
provided, however, that the provisions of this sentence may not be amended,
modified, or supplemented except in accordance with the provisions of the first
sentence of this Section 7. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.


          8.          Successors and Assigns.  This Agreement shall be binding
upon and inure solely to the benefit of each party and its successors and
permitted assigns.
          9.          Entire Agreement.  This Agreement, in conjunction with the
Purchase Agreement and the other agreements referenced therein, constitute the
entire agreement and understanding of the parties, and supersede all prior
agreements and undertakings, both written and oral, among the parties, with
respect to the subject matter hereof and thereof.
          10.          Counterparts.  This Agreement may be executed in multiple
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
          11.          Specific Performance.  The parties hereto acknowledge
that there would be no adequate remedy at law if they fail to perform their
obligations hereunder, and it is therefore agreed that each such Person, in
addition to and without limiting any other remedy or right it may have, will
have the right to an injunction (whether temporary, preliminary or permanent) or
other equitable relief in any court of competent jurisdiction, enjoining any
such breach, and enforcing specifically the terms and provisions hereof, and
each of the parties hereto hereby waives any and all defenses it may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief.  The existence of this right will not
preclude any such Person from pursuing any other rights and remedies at law or
in equity that such Person may have.
-17-



--------------------------------------------------------------------------------





          

          12.          No Third Party Beneficiaries.  Nothing expressed or
implied in this Agreement shall be construed to give any Person other than the
parties hereto any legal or equitable rights hereunder.
[Signature page to follow]
-18-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 
COMPANY:
 
   
STRATA SKIN SCIENCES, INC
   
By:
     
Name:
     
Title:
   




 
BUYER:
 
   
ACCELMED GROWTH PARTNERS, L.P
   
By:
 
 
Accelmed Growth Partners Management Ltd.,
its Manager
   
By:
     
Name:
     
Title:
   




 
SABBY:
 
   
Sabby Healthcare Master Fund
   
By:
     
Name:
     
Title:
   




 
BROADFIN:
 
   
Broadfin Healthcare Master Fund, Ltd. Ltd.
   
By:
     
Name:
     
Title:
   




 
ADDITIONAL INVESTORS:
 
   
Gohan Investments Ltd.
   
By:
     
Name:
     
Title:
   




       
Dolev Rafaeli
 
 





-19-
 [Signature Page to Registration Rights Agreement]
 

--------------------------------------------------------------------------------